IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James B. Blanda and                      :
Suzanne R. Blanda                        : No. 1934 C.D. 2014
                                         : Argued: November 16, 2015
                   v.                    :
                                         :
Somerset County Board                    :
of Assessment Appeals                    :
                                         :
                   v.                    :
                                         :
Somerset County, Jefferson               :
Township, and Somerset Area              :
School District                          :
                                         :
Appeal of: James B. Blanda               :


BEFORE:      HONORABLE BERNARD L. McGINLEY, Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION
BY SENIOR JUDGE FRIEDMAN                                  FILED: January 6, 2016


             James B. Blanda (Blanda) appeals from the September 22, 2014, order
of the Court of Common Pleas of Somerset County (trial court) denying Blanda and
Suzanne R. Blanda’s (collectively, the Blandas) assessment appeal and affirming the
Somerset County Board of Assessment Appeals’ (BAA) decision to correct the
Blandas’ property assessment to $85,910. We affirm in part, reverse in part, and
remand to the trial court to adjust the assessment accordingly.
             The Blandas own 7.49 acres of land (Property) designated as parcel
number 001-20-0-003850 in Jefferson Township, Somerset County. The Property is
improved with a house in which the Blandas reside and a lodge that is rented out
seasonally. In 2008, the Property was assessed at $64,080. In 2013, the Somerset
County Assessment Office (Assessment Office) did not perform a county-wide tax
assessment but increased the Blandas’ property assessment to $86,440 on June 10,
2013. The lodge was the only part of the Property that affected the increase. The
Blandas requested a hearing on the new assessment. After the hearing, the BAA
reduced the new assessment to $85,910.1 The Blandas appealed to the trial court.


             On September 22, 2014, the trial court held a hearing at which the
Blandas claimed that they were “selectively targeted” for reassessment.              Blanda
testified that he believed his Property was being reassessed on the basis of a zoning
change and that none of his similarly situated neighbors were reassessed.


             Mary Ann McKenzie, the Assessment Office’s Assistant Chief Assessor,
testified that the Assessment Office routinely checks real estate listings and rental
listings on the internet to make sure descriptions of real estate located in the county
match the assessed descriptions. McKenzie stated that her employees discovered a
discrepancy in the Blandas’ property assessment while searching the internet.
Specifically, a rental advertisement listed the lodge’s living space at 4,400 square
feet, whereas the 2008 assessment description listed its living space at 2,206 square
feet.

        1
         The assessment was changed from $86,440 to $85,910 based upon an error in the number
of bathrooms in the lodge.


                                             2
                After the discovery, the Assessment Office sent two field workers to
measure the Blandas’ lodge. The field workers determined that: the lodge was not
one story, as described in the 2008 assessment, but was two-and-one-half stories; the
garage had been measured incorrectly;2 the number of bathrooms was incorrect; and
the grading of D-plus was incorrect.3                 The field workers gave McKenzie
measurements of the lodge, from which McKenzie made a sketch of the lodge,
entered the drawing into the computer, and determined the square footage and
assessment figures. From this process, McKenzie determined that the lodge was
4,274 square feet. McKenzie further testified that she only included the lodge’s
interior space and did not include the outside deck or the garage in her calculations.


                Candace Jane Rizzo, the Assessment Office’s Chief Assessor, similarly
testified that she instructs her staff to look at newspapers, the internet, and real estate
guides to check for discrepancies in assessment information. If a discrepancy is
found, a field worker is sent to the property and corrections are made to the
assessment. Rizzo stated that the correct assessment for the Property is $85,910. She
further stated that the Assessment Office can correct an assessment if it contains a
mistake.


                Blanda testified that the last improvements to the Property were done
between 1995 and 2000, during a remodeling and rebuilding project. The Property
was reassessed in 2008, and since then no improvements have been made to the

       2
          The 2008 assessment listed the garage at 1,205 square feet. The 2013 assessment correctly
listed the garage as 736 square feet. The garage was not considered in calculating the living space.

       3
           The grading was changed from D-plus to C-minus.


                                                 3
Property. In 2013, a field worker from the Assessment Office came to the Property
with a rental advertisement in hand. The rental advertisement listed the Property at
4,400 square feet. The 2008 assessment card listed the Property at 2,206 square feet.
Blanda testified that the discrepancy was advertising hyperbole, explaining that
“when I said 4[,]400 square feet, I included all of the cement pads where people could
go outside. I included the deck spaces. I included all of the storage spaces. I
included the hot tub area. I included the fire pit area. All of the places where people
could congregate and enjoy the [P]roperty.” (N.T., 9/22/14, at 25-26.) Blanda stated
that the lodge does not have 4,400 square feet of living space and that no
improvements have been made to the Property since the last assessment in 2008.


               The trial court stated that it was “satisfied based on the testimony of the
assessment staff that they do in fact change assessments based on external factors,
whether it’s an Internet base or whether [they] happen[] to drive by and recognize
that there’s a garage that wasn’t there last year when they dr[o]ve by. Whatever it
might be that brings things to their attention, I think that can form a basis for them to
go and reassess.” (Id. at 89-90.) The trial court “found that the lodge was incorrectly
measured in 2008 at 2,206 square feet, while in reality it was and has been 4,274
square feet.” (Trial Ct. Op. at 4.) On September 22, 2014, the trial court denied the
Blandas’ assessment appeal, affirming the corrected assessment. Blanda now appeals
to this court.4




       4
         Our review in a tax assessment appeal is limited to determining whether the trial court
abused its discretion or committed an error of law or whether its decision is supported by substantial
evidence. In re Young, 911 A.2d 605, 608 n.7 (Pa. Cmwlth. 2006).


                                                  4
              Initially, Blanda contends that the Assessment Office did not have cause
to reassess the Property in 2013. Specifically, Blanda asserts that the reassessment
amounted to a spot reassessment, which is defined in section 8802 of the
Consolidated County Assessment Law (Assessment Law) as “[t]he reassessment of a
property or properties . . . that is not conducted as part of a countywide revision of
assessment and which creates, sustains or increases disproportionality among
properties’ assessed values.” 53 Pa. C.S. §8802. Section 8843 of the Assessment
Law provides that “[t]he [c]ounty assessment office is prohibited from engaging in
the practice of spot reassessment.” 53 Pa. C.S. §8843.


              In In re Young, 911 A.2d 605, 608-09 (Pa. Cmwlth. 2006), this court
stated five circumstances where a county may reassess property:

                    It is generally acknowledged that, once a value has
              been established for a taxable property, that value cannot be
              changed absent one of the following circumstances: (1)
              undertaking of a countywide reassessment; (2) appeal of
              property assessment by either the landowner pursuant to
              section [8844] of the Assessment Law . . . or by the taxing
              authority under section [8855] of the Assessment Law . . . ;
              (3) need for a downward adjustment is necessary under
              section [8815] of the Assessment Law . . . ; (4) need to
              correct a mathematical or clerical error [pursuant to section
              8816 of the Assessment Law] . . . ; or (5) presence of one of
              the three conditions outlined in section [8817] of the
              Assessment Law . . . .[5] When none of these circumstances




       5
        Section 8817 of the Assessment Law provides for changing the assessed value of a piece of
property when: (1) the property is subdivided; (2) improvements are made to a property; or (3)
when existing improvements are removed from the property or are destroyed. 53 Pa. C.S. §8817.



                                               5
              exists, a taxing authority’s reassessment of property
              constitutes an impermissible spot reassessment.[6]

              Here, the Assessment Office corrected the Blandas’ assessment on the
basis of a mathematical or clerical error. Section 8816 of the Assessment Law
provides:

              Clerical and mathematical errors

              (a) Correction. --If, through mathematical or clerical error,
              an assessment is higher than it should have been and taxes
              are paid on such incorrect assessment, the county
              assessment office, upon discovery of the error and
              correction of the assessment, shall so inform the appropriate
              taxing district or districts, which shall make a refund to the
              taxpayer . . . . Reassessment, with or without application by
              the owner, as a decision of judgment based on the method
              of assessment, shall not constitute an error under this
              section.

              (b) Increases. --Nothing in this section shall be construed
              as prohibiting an assessment office from increasing an
              assessment for the current taxable year upon the discovery
              of a clerical or mathematical error.

53 Pa. C.S. §8816. The Assessment Office has the power to correct erroneous and
improper assessments due to mathematical or clerical errors in order to achieve
uniformity. Callas v. Armstrong County Board of Assessment, 453 A.2d 25, 27 (Pa.
Cmwlth. 1982).




       6
        Sections 701, 706, 703.3, and 602.1 of the Fourth to Eighth Class County Assessment Law,
Act of May 21, 1943, P.L. 571, as amended, 72 P.S. §§5453.701, 5453.706, 5453.703.3c, and
5453.602a, were repealed and replaced by the Assessment Law, effective January 1, 2011.


                                               6
             In Callas, the Armstrong County Board of Assessment Appeals (board)
directed its chief assessor to recheck all property assessments in the county. 453
A.2d at 26. The chief assessor discovered that the taxpayers’ land assessment was
incorrect under the 1956 reassessment requirement. Id. The 1956 reassessment
established a $500-per-front-foot valuation for land in that area; however, upon
purchase, the taxpayers’ property was appraised at $300 per front-foot. Id. at 25-26.
To correct this error, the chief assessor adjusted the land appraisal to reflect a per-
front-foot value of $500, which resulted in an assessment increase of approximately
$5,000. Id. at 26. Taxpayers contested the increase as a spot reassessment. Id.


             The Callas court determined that the Assessment Law is intended “to
achieve uniformity of assessments throughout each . . . county.” Id. at 27. We
further stated:

             If the taxing authority were not permitted to correct clerical
             or mathematical assessment errors, uniformity would not be
             maintained and such non-uniform assessments would be
             illegal as violative of both our Constitution and the
             Assessment Law. Such a result is absurd and would result
             in some taxpayers bearing an excessive tax burden.
             Accordingly, we conclude that the [b]oard has the power
             (and, indeed, the duty) to correct erroneous and improper
             assessments to achieve the mandated uniformity.

Id.

             Here, the trial court found that the assessment record for the lodge
contained errors, the most significant of which was the description of the lodge as a
one-story, rather than a two-and-one-half-story, structure. This error resulted in the
square footage of living space in the lodge being grossly miscalculated and

                                           7
understated. After being alerted to this possible error in the assessment record, the
Assessment Office sent field officers to measure the Property and correct the
assessment record.7 Like Callas, these mathematical and clerical corrections to the
record were made to accurately reflect the information at the time of the last county-
wide reassessment. These corrections deal strictly with the clerical and mathematical
errors made in the information describing the lodge on the assessment record.8 The
reassessment changed the grade of the Property and the number of stories, and
doubled the square footage.9


              The Assessment Office found the error regarding the number of stories
in the assessment records and corrected the error so that the Property would be
assessed the same as other properties containing the same size building. The trial
court did not err in correcting the assessment record to reflect the correct number of
stories and, thus, the correct square footage.


              However, the trial court did err in determining that the Assessment
Office could change the grade of the Property from D-minus to C-plus based upon
information from the field officers “on construction and type of materials, photos, and

       7
         To Blanda’s benefit, the assessment was also corrected where it mistakenly showed the
lodge as having a basement and a larger garage. In addition, the numbers of bathrooms and
kitchens were corrected.

       8
         The trial court is the factfinder in assessment appeals and has the discretion to determine
the weight of the evidence and credibility of the witnesses. 1198 Butler Street Associates v. Board
of Assessment Appeals, County of Northampton, 946 A.2d 1131, 1138 n.7 (Pa. Cmwlth. 2008).

       9
         Blanda also contends that the Assessment Office did not have the right to reassess him
based upon improvements made to the Property. The Assessment Office does not contend that it
assessed the Property based upon improvements; therefore, we do not address this argument.


                                                 8
opinion.”    (Assessment Office’s Br. at 18.)        The basis for the change in the
construction grade does not amount to a mathematical or clerical correction to the
assessment records.     The field workers recommended changing the construction
grade as a result of their current view of the Property, not because of an error in the
record. Thus, because the Assessment Office failed to show a mathematical or
clerical error regarding the grading, this alteration is not permitted.


             Next, Blanda contends that the Assessment Office’s method of
reassessing based upon scouring the internet, newspapers, and real estate listings
constitutes an improper, de facto county-wide assessment. Advertising exaggerations
should not become an open door for governmental scrutiny. The use of external
factors and extrinsic information to constantly reevaluate assessments provides
Somerset County a method to illegally reassess and avoid conducting a county-wide
reassessment.


             In O’Merle v. Monroe County Board of Assessment Appeals, 504 A.2d
975, 975 (Pa. Cmwlth. 1986), during a routine field check of the property, the
assessment office discovered two flues, which indicated two fireplaces.            The
assessment records only showed one fireplace. Id. at 976. Two appraisers were sent
to reassess the property and discovered the additional fireplace and enclosed porches.
Id. A new assessment was issued, increasing the cost and design factor, increasing
the grade factor, eliminating a depreciation factor, and revising the ladder
computation of the property’s value. Id. The change in grade factor and depreciation
factor reflected new policies not in effect at the time of the last county-wide
reassessment. Id. at 976 n.4. This court reversed and remanded, finding the new


                                             9
assessment did not fit the Callas exception because it went beyond mere record
corrections by including a new method of assessment. O’Merle, 504 A.2d at 977.
This court, however, recognized that part of the reassessment may have been legally
permissible under Callas, noting that the initial factors of an undiscovered second
fireplace and recently enclosed porch might arguably have been the animus for
adjusting the assessment, and, therefore, remanded the case for further proceedings.
O’Merle, 504 A.2d at 977.


              The Assessment Office’s purpose in checking newspapers, the internet,
and real estate guides is to discover and ultimately correct errors and to find
unreported improvements made by property owners without first procuring building
permits.10 Like O’Merle, where the second flue was discovered during a routine field
check, the lodge’s second story was discovered during an internet search of the
Property.    Thus, the Assessment Office’s practice of searching the internet and
checking newspapers and real estate guides to correct errors in existing property
assessments is not a de facto county-wide reassessment.


              The trial court did not err or abuse its discretion in determining that the
Assessment Office can correct mathematical or clerical errors regarding the number
of stories and, thus, the amount of square footage in a building, thereby correcting the
assessment record and increasing the amount of taxes owed to achieve mandated
uniformity. However, the trial court did err in determining that the Assessment



       10
          Changing assessments to reflect improvements is specifically authorized by section 8817
of the Assessment Law, 53 Pa. C.S. §8817.


                                               10
Office can change the grade based upon information from the field crew because no
clerical or mathematical error was shown in this respect.
             Therefore, we affirm in part, reverse in part, and remand this matter to
the trial court to adjust the assessment accordingly.



                                        ___________________________________
                                        ROCHELLE S. FRIEDMAN, Senior Judge




                                           11
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James B. Blanda and                       :
Suzanne R. Blanda                         : No. 1934 C.D. 2014
                                          :
                   v.                     :
                                          :
Somerset County Board                     :
of Assessment Appeals                     :
                                          :
                   v.                     :
                                          :
Somerset County, Jefferson                :
Township, and Somerset Area               :
School District                           :
                                          :
Appeal of: James B. Blanda                :

                                      ORDER


             AND NOW, this 6th day of January, 2016, the order of the Court of
Common Pleas of Somerset County (trial court) dated September 22, 2014, is hereby
affirmed in part, reversed in part, and this matter remanded to the trial court to adjust
the assessment accordingly.


             Jurisdiction relinquished.



                                          ___________________________________
                                          ROCHELLE S. FRIEDMAN, Senior Judge
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



James B. Blanda and Suzanne            :
R. Blanda                              :
                                       :
            v.                         :   No. 1934 C.D. 2014
                                       :
Somerset County Board of               :   Argued: November 16, 2015
Assessment Appeals                     :
                                       :
            v.                         :
                                       :
Somerset County, Jefferson             :
Township, and Somerset Area            :
School District                        :
                                       :
Appeal of: James B. Blanda             :



BEFORE:     HONORABLE BERNARD L. McGINLEY, Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge



DISSENTING OPINION BY
JUDGE COHN JUBELIRER                               FILED: January 6, 2016

      I respectfully dissent.   Although I agree with the majority’s analysis
regarding the changes to the assessment of the property owned by James B. Blanda
and Suzanne R. Blanda (Blandas) based on the square footage and number of
stories, I would also find that the Somerset County (County) Assessment Office
(Assessment Office) also properly changed the assessment based on the increase in
the construction grade for the Blandas’ property. Therefore I would affirm the
Somerset County Court of Common Pleas (common pleas) in its entirety.


      Section 8816(b) of the Consolidated County Assessment Law, 53 Pa. C.S. §
8816(b), allows a county to increase an assessment based upon the discovery of a
clerical or mathematical error.    See also, Krohn v. Snyder County Board of
Assessment Appeals, 62 A.3d 476, 479 (Pa. Cmwlth. 2013) (identifying five
circumstances where the established value for a property may be changed
including the “need to correct a mathematical or clerical error” (internal quotation
mark omitted)); Callas v. Armstrong County Board of Assessment, 453 A.2d 25,
27 (Pa. Cmwlth. 1982) (assessments containing mathematical or clerical errors not
uniform or based on actual value; taxing authority has power and duty to correct
erroneous assessments).


      The majority concludes that common pleas erred when it held “that the
Assessment Office could change the grade of the [Blandas’ p]roperty from D-
minus to C-plus based upon information from the field officers on construction and
type of materials, photos, and opinion,” and states that “[t]he basis for the change
in the construction grade does not amount to a mathematical or clerical correction
to the assessment records.” Blanda v. Somerset County Board of Assessment
Appeals, __ A.3d __, __ (Pa. Cmwlth., No. 1934 C.D. 2014, filed January 6,
2016), slip op. at 8-9 (internal quotation marks omitted). Rather, the change was
made based upon Assessment Office staff recommendations “as a result of their
current view of the Property, not because of an error in the record.” Id. at 9. The
majority, thus, posits that “the Assessment Office failed to show a mathematical or

                                      RCJ-2
clerical error regarding the” construction grade and that the alteration, therefore, is
not permitted. Id.


      In Callas, this Court approved mathematical and clerical corrections to the
record because they were made to accurately reflect the correct information at the
time of the previous county-wide assessment, there a value of $500 per front foot
rather than the $300 per front foot value applied in error. Callas, 453 A.2d at 26-
27. Here, the correct information at the time of the last county-wide assessment in
2008 was that the Blandas’ property had: two and one-half stories as opposed to
the one story structure reflected in the Assessment Office’s records; a square
footage of 4,274 square feet rather than the 2,206 square feet reflected in the
records; and, better construction and materials than indicated in the records.


      The evidence at the hearing before common pleas showed that the
assessment for Blandas’ lodge contained mathematical and clerical errors that
resulted in an incorrect assessment. I would hold that all of the changes in the
Blandas’ assessment fall squarely within the exception allowing the correction of
mathematical or clerical errors. The corrections were made to accurately reflect
the actual information at the time of the prior county-wide reassessment in 2008.
The corrections deal strictly with clerical and mathematical errors in the
descriptive information about the lodge in the assessment record. If the descriptive
information includes the number of stories and the square footage, it surely must
include the construction and type of materials.




                                        RCJ-3
      The record before common pleas establishes that the changes to the Blandas’
assessment were based solely on correcting errors found in the 2008 assessment
records. As such, I would agree with common pleas that the updated assessment,
in its entirety, falls within the Callas exception and, thus, would affirm.



                                           ________________________________
                                           RENÉE COHN JUBELIRER, Judge




                                        RCJ-4